Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 08/23/2022.
	Claims 1, 4-5, 9, 11, 13, 15-16 have been amended.  Claims 2-3 and 10 have been canceled.  Accordingly, claims 1, 4-9 and 11-17 are pending in this application.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification been overcome.  The substitute specification contains no new matter are also approved.   

Allowable Subject Matter
Applicants’ arguments with respect to claims 1, 4, 9-10, 13-21 and 24-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Accordingly, claims 1, 4-9 and 11-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 1: the dependent claim 3 has been canceled in that the subject matter of claim 10 has already been incorporated into the independent claim 1 in the amendment filed on 08/23/2022; therefore, claim 1 and its dependent are allowed.
- Regarding claim 9: the dependent claim 10 has been canceled in that the subject matter of claim 10 has already been incorporated into the independent claim 9 in the amendment filed on 08/23/2022; therefore, claim 9 and its dependent are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746